Title: To George Washington from William Hartshorne, 28 March 1789
From: Hartshorne, William
To: Washington, George



General Washington
Strawberry Hill March 28th 1789

As it seems to be the general Opinion of your Friends in this quarter that you will comply with the wishes of our Countrymen and accept of the presidency, I take the liberty of laying before you an extract of a Letter I recd lately from a relation of mine in

Philadelphia, and as it concerns a Numerous people in that City, who suffered much in the propperty, had their persons insulted and were in danger of their lives from the Outrages of a Mob at the last General illumination, I have no doubt you will pay that attention to the Subject which it seems to deserve.
“We are now contemplating the proposed Advantages of fœderal measures; at the same time we are led to anticipate with equal concern, the effect which may probably take Place, when General Washington passes thro’ the City, at which time an illumination is intended; when perhaps some innocent acquaintances may immediately if not eventually fall a victim to the unqualifyed rage of a mob. how Contemptible Government appears doubting their ability to restrain their fury? which a timely exertion woud appease—The Worst of Malefactors have as little dread of the Punishment annexed to the perpetration of their heinous o⟨illegible⟩ as many of us have to expect from the secret and open designs of our Neighbours whom we never Offended at al⟨l⟩ such is our envied situation in the City of Philadelphia—Unhappy City! Thy natives who ought to respect will learn to depricate thee.”
It is scarce necessary to Add that this is from one of the People called Quakers and as I have not heard the designs illuminating in Philadelphia was laid aside, thought it my duty to lay this information before you and at this time (tho’ it may appear premature) least it should be too late to answer any purpose—I can only say this address is intended to do good, which I belive is the best Apology I can make for the freedom of it.
That the Lord of the Universe may take you under his holy Protection and assist you with his Wisdom to Govern this people and in his own time take you to himself is the prayer of Your very respectfull Friend

Wm Hartshorne

